Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2009

USA v. Robin Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Robin Jones" (2009). 2009 Decisions. Paper 1454.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1454


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 08-2332


                           UNITED STATES OF AMERICA


                                            v.

                                     ROBIN JONES

                                                       Appellant


              On Appeal of a Decision of the United States District Court
               for the District of New Jersey (Crim. No. 07-cr-00862-1)
                            District Judge: Robert B. Kugler


                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    March 6, 2009

                 Before: SLOVITER and HARDIMAN, Circuit Judges,
                            and POLLAK, District Judge.*

                                 (Filed: April 30, 2009)


                                       OPINION




      *
         Honorable Louis H. Pollak, Senior Judge of the United States District Court for
the Eastern District of Pennsylvania, sitting by designation.
POLLAK, District Judge

                                            I.

       Robin Jones (aka “Sundiata Atiba”) is a career criminal with numerous past

convictions for violent crimes. Since the mid-1980s, when Jones was seventeen years

old, he has been convicted of hindering apprehension, aggravated assault, escape,

robbery, burglary, and defiant trespass, among other crimes.

       On March 27, 2007, Jones robbed a branch of the Sun National Bank in Atlantic

City, New Jersey. He handed a bank teller a note which read, “This is a hold up, give me

all your $50's and $100's.” After the teller gave Jones approximately $2,800, he fled the

bank, leaving behind the demand note. Jones was soon arrested, and the stolen bank

money was recovered.

       On October 25, 2007, Jones pleaded guilty to a one-count information charging

him with bank robbery, in violation of 18 U.S.C. § 2113(a). The District Court held a

sentencing hearing on April 23, 2008, and imposed a term of 151 months imprisonment

followed by three years of supervised release. The sentence imposed was at the bottom of

Jones’s undisputed Sentencing Guidelines range.

       On April 30, 2008, Jones filed a timely notice of appeal. Jones challenges, as

unreasonable under 18 U.S.C. § 3553(a), the District Court’s determination that a within-

guidelines sentence was appropriate, contending that he should have received a below-

guidelines sentence instead. He argues that the sentence imposed by the District Court



                                            2.
violated 18 U.S.C. § 3553(a)(6), in that it created an unwarranted and significant disparity

between his sentence and those of two other similarly-situated individuals sentenced by a

different judge in the District of New Jersey. Jones has not challenged any other aspect

of his sentence. We review the substantive reasonableness of a sentence under an abuse

of discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007).

                                               II.

       In the wake of United States v. Booker, 543 U.S. 220 (2005), federal district courts

must address the Sentencing Guidelines as advisory and exercise broad discretion in

imposing sentences. United States v. Vampire Nation, 451 F.3d 189, 196 (3d Cir. 2006).

District courts in this circuit are directed to fulfill three requirements to ensure that a

sentence is reasonable: first, to consider the defendant’s advisory range under the

guidelines; second, to consider all grounds properly advanced by the parties concerning

the sentence, including requests for departures and variances; and third, to consider fully

the broad range of factors included in 18 U.S.C. § 3553(a) as they apply to the particular

defendant. Id. On appeal, after examining the procedural propriety of the sentencing, we

review the totality of the circumstances to determine if the challenged sentence was

substantively reasonable.

       18 U.S.C. § 3553(a)(6) requires a sentencing court to “consider ... the need to

avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” The fact that one defendant “can find another case



                                               3.
where a defendant charged with a somewhat similar crime and facing the same advisory

sentencing range received a sentence outside of the applicable sentencing range does not

make [the original defendant’s] within-Guidelines sentence unreasonable.” United States

v. Jimenez, 513 F.3d 62, 91 (3d Cir. 2008)). “Reasonableness is a range.” Id. Further,

the “need to avoid unwarranted sentence disparities” is “just one factor (if relevant) that

should be balanced against the others (again, if relevant).” United States v. Charles, 467
F.3d 828, 833 (3d Cir. 2006).

       To that end, a defendant making a § 3553(a)(6) challenge to the reasonableness of

his sentence bears the burden to establish that his “circumstances exactly paralleled those

of the defendants” who received significantly lower sentences. United States v. Vargas,

477 F.3d 94, 100 (3d Cir. 2007) (citing Charles, 467 F.3d at 833 n.7). This court has

recognized that “[t]he plain language of § 3553(a)(6) provides that it is applicable only

where there is a ‘need to avoid unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar conduct.’” United States v. Parker,

462 F.3d 273, 277 n.4 (3d Cir. 2006) (emphasis in original) (quoting 18 U.S.C. §

3553(a)(6)). Therefore, a defendant challenging his sentence on Section 3553(a)(6)

grounds must affirmatively show that other defendants who received lesser sentences are

similarly situated. Charles, 467 F.3d at 833. “The party challenging the sentence bears

the burden of proving its unreasonableness.” United States v. Bungar, 478 F.3d 540, 543

(3d Cir. 2007) (citing United States v. King, 454 F.3d 187, 194 (3d Cir. 2006)).



                                             4.
       Defense counsel argued to the District Court that a below-guidelines sentence was

necessary to avoid unwarranted sentencing disparities in the District of New Jersey, citing

two recent prosecutions involving career offenders who were sentenced for bank

robberies by a different district judge. These defendants apparently faced very similar

guidelines ranges, but received sentences that were many months below the bottom of the

range. However, defense counsel at Jones’s hearing did not provide the sentencing court

with any information concerning why the judge in the other two cases chose to impose

below-guidelines sentences.

       In the sentencing proceeding for Jones, defense counsel stated the following

regarding the two allegedly similar defendants who received below-guidelines sentences:

              I would also submit to the Court that as 3553(a) requires, to consider
       the need to [avoid] individual unwarranted sentencing disparities as I noted to
       the Court two other individuals who were career offender bank robbery
       defendants, in those cases both of those individuals were–had committed
       multiple bank robberies and were being sentenced in the case of Charles
       Bracciodieta to his ninth and tenth bank robberies; and in the case of Daniel
       Brown, he was sentenced to120 months to nine–for nine separate bank
       robberies, and prior to that Mr. Brown had seven prior bank robberies.
              Additionally I don’t know if I noted in that . . . Mr. Brown’s bank
       robberies involved vaulting the counter in each and every one of his nine bank
       robberies.

J.A. at 75-76.1 In explaining the reasons underlying the sentence Jones received, the


       1
          Jones’s sentencing memorandum does not provide any further material details
about the two defendants’ records or personal histories, other than to state that one of
them committed his ninth and tenth bank robberies shortly after his release from prison
for his second series of bank robberies. J.A. at 44. Likewise, that defendant committed
his second series of bank robberies shortly after his release from prison for his first series
of bank robberies. Id. at 44-45.
                                             5.
judge found that defense counsel did not meet her burden to demonstrate that Jones was

similarly situated to the two other defendants:

       Counsel makes a point of unwarranted sentence disparities among defendants
       with similar records. I simply do not know enough about those cases to
       comment on that. And I’m not terribly persuaded that there is sufficient
       similarity between Judge Irenas’ cases and this case, that the sentence in the
       case should in any way reflect the sentences in those cases.

J.A. at 84-85.

       The record demonstrates that the District Court conducted the sentencing correctly.

In deciding to impose a within-guidelines sentence, the court considered the arguments of

the parties, the guidelines, and the factors of § 3553(a), and arrived at a reasonable

conclusion. The District Court considered defense counsel’s argument that imposing a

within-guidelines sentence would result in unwarranted sentencing disparities in the

District of New Jersey. However, the court reasonably concluded that the defense did not

meet its burden to demonstrate that Jones’s circumstances “exactly paralleled,” Vargas,
477 F.3d at 100, those of the other bank-robbery defendants.

       Accordingly, we will affirm the judgment of the District Court.




                                              6.